Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
                                                                 FILED
                                                               Jun 28 2012, 8:35 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                          CLERK
                                                                    of the supreme court,
                                                                    court of appeals and
                                                                           tax court




APPELLANT PRO SE:

JOSEPH A. TAYLOR
Pendleton, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

JOSEPH A. TAYLOR,                                 )
                                                  )
       Appellant-Plaintiff,                       )
                                                  )
               vs.                                )      No. 48A02-1202-PL-163
                                                  )
COMMISSIONER, INDIANA DEPARTMENT                  )
OF CORRECTION, INDIANA PAROLE                     )
BOARD, KEITH BUTTS,                               )
                                                  )
       Appellees-Defendants.                      )


                     APPEAL FROM THE MADISON CIRCUIT COURT
                         The Honorable Rudolph R. Pyle, III, Judge
                              Cause No. 48C01-1201-PL-5



                                         June 28, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                                   STATEMENT OF THE CASE1

        Joseph A. Taylor appeals the trial court’s denial of his attempt to file an amended

complaint after his original complaint was dismissed for failure to state a claim. Taylor

raises a single issue for our review, namely, whether the trial court properly denied his

attempt to file an amended complaint. We hold that Taylor has not met his burden on

appeal to show reversible error. As such, we affirm the trial court’s order.

                            FACTS AND PROCEDURAL HISTORY

        On January 18, 2012, Taylor, an inmate at the Pendleton Correctional Facility,

filed a complaint for declaratory relief against the Commissioner of the Indiana

Department of Correction; the Indiana Parole Board; Keith Burns, as Superintendent of

the Pendleton Correctional Facility; and the State.2 Pursuant to Indiana Code Section 34-

58-1-2, the trial court reviewed Taylor’s complaint to determine if the claims therein

should be allowed to proceed. The court determined that Taylor’s claims should not be

allowed to proceed because they lacked an arguable basis in either law or fact. As such,

on January 23, the trial court “[d]ismissed” Taylor’s complaint for failure to state a claim

on which relief could be granted. Appellant’s App. at 2.

        On February 3, Taylor attempted to file an amended complaint, in which he

realleged his original claims and added a new claim against the above-named defendants.

Specifically, Taylor’s new claim sought a declaration that he was entitled to immediate


        1
              The trial court dismissed Taylor’s original complaint and then “denie[d]” his amended
complaint. Appellant’s App. at 2. Because the court declined to allow Taylor to file his complaint, there
were no respondents and, as a result, no appellees. This fact is underscored by the Attorney General’s
filing of its notice of non-involvement.
        2
            Taylor has not included a copy of his original complaint in his appendix.
                                                      2
release based both on his calculation of good time credit and his belief that he had been

imprisoned on an uncharged crime of attempted voluntary manslaughter. Appellant’s

App. at 19-21. That same day, the court “denie[d]” Taylor’s attempt to file the amended

complaint. Id. This appeal ensued.

                             DISCUSSION AND DECISION

       Taylor contends that he had the right to file an amended complaint and that the

trial court abused its discretion when it denied his attempt to file that complaint. The trial

court dismissed Taylor’s original complaint for failure to state a claim under Indiana

Trial Rule 12(B)(6). That rule further provides that:

       When a motion to dismiss is sustained for failure to state a claim under
       subdivision (B)(6) of this rule[,] the pleading may be amended once as of
       right pursuant to Rule 15(A) within ten days after service of notice of the
       court’s order sustaining the motion and thereafter with permission of the
       court pursuant to such rule.

Taylor attempted to file his amended complaint within ten days after service of notice of

the trial court’s dismissal of his original complaint. See Baker v. Town of Middlebury,

753 N.E.2d 67, 74 (Ind. Ct. App. 2001), trans. denied.

       The trial court rejected Taylor’s amended complaint, but that alone does not

establish reversible error or end our inquiry. It is also Taylor’s burden on appeal to

demonstrate how his amended complaint would have avoided Trial Rule 12(B)(6)

dismissal. See id. That is, before we will reverse the trial court’s order, an appellant

must present “specific information” so that we may “make a rational assessment of

whether he was prejudiced by the trial court’s ruling.” Id. Here, a rational assessment




                                              3
requires that we compare the text of the original complaint with the text of the amended

complaint.

       But Taylor has not included a copy of the original complaint in his appendix, a

pleading that is “necessary for resolution of the issues raised on appeal.” Ind. Appellate

Rule 50(A)(2)(f). And at no point in his appellate argument does Taylor state or explain

how his amended complaint was either different from his original complaint or would

have otherwise survived the trial court’s Section 34-58-1-2 review.         See App. R.

46(A)(8)(a) (“The argument must contain the contentions of the appellant on the issues

presented, supported by cogent reasoning.”). Thus, we are unable to determine, and we

will not speculate, whether his amended complaint differs from his original complaint in

any material respect. As such, because Taylor has failed to demonstrate the prejudice

required for reversible error, we affirm the trial court’s order.

       Affirmed.

RILEY, J., and DARDEN, J., concur.




                                               4